Citation Nr: 1428235	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran presented testimony before the Board in September 2012 at the RO; a transcript has been associated with the claims folder.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2006 rating decision denied the Veteran's request to reopen the claim of entitlement to service connection for a cervical spine disability.  The Veteran was notified of his appellate rights, but he did not file a notice of disagreement. 

2. Evidence received since the August 2006 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The August 2006 rating decision which denied the Veteran's claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the August 2006 rating decision in connection with Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The RO initially denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a November 1976 rating decision.  This rating decision was not appealed.  The Veteran then submitted a November 2005 private audiological examination.  In an August 2006 rating decision the RO reviewed the audiological examination and determined it was new but not material and denied the Veteran's claim to reopen.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in August 2006.  The Veteran did not file a notice of disagreement with the August 2006 rating decision.  Therefore, the August 2006 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the August 2006 rating decision include statements by the Veteran and his girlfriend, VA treatment records, a September 2009 VA examination report, testimony from a September 2009 Board hearing, and a December 2012 private audiological examination.  Significantly, the Veteran's September 2009 Board testimony indicates the existence of a VA audiological examination conducted at the VA Medical Center (VAMC) in Boston, Massachusetts in 1976.  

The Board concludes that the September 2009 Board testimony is new and material with respect to the issue of service connection for bilateral hearing loss.  This evidence relates to an unestablished fact necessary to substantiate the claim, namely the existence of a VA audiological examination that may include an opinion on etiology.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.
REMAND

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  In the Veteran's September 2012 Board hearing testimony he stated that he received a VA audiological examination at the Boston, Massachusetts VAMC shortly after service discharge in 1976.  September 2012 Board Hearing Testimony pages 7-8.  The claims file includes a November 1976 VA audiological examination performed at White River Junction, Vermont; however, the Veteran's assertion that an examination took place in Boston that year suggests there was another examination.  See September 2012 Board Hearing Testimony page 12.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire the VA audiological examination report as it may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from the Boston VAMC during 1976 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


